Citation Nr: 0015035	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from November 1974 to October 
1976.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Hartford, Connecticut, and subsequently, the RO in 
St. Petersburg, Florida.

In May 1999, the Board issued a decision denying the 
veteran's claim, and he subsequently appealed to the United 
States Court of Appeals of Veterans Claims (formerly known as 
the U.S. Court of Veterans Appeals) (hereinafter "Court").  
He was represented in his appeal to the Court by Mr. Daniel 
G. Krasnegor, Esquire (who also represents the veteran before 
VA).  The Office of General Counsel for VA represented the 
Secretary of VA in the appeal to the Court.  The parties 
filed a Joint Motion for Remand in November 1999, requesting 
that the Court vacate the Board decision and remand the case 
to the Board for additional development and readjudication.  
The Court granted the joint motion later that same month.  
The case was then returned to the Board for compliance with 
the directives in the Court's order and the Joint Motion for 
Remand.


FINDING OF FACT

The record contains a diagnosis of PTSD, which has been 
related by medical professionals to in-service stressors as 
reported by the veteran.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the instant case, a current diagnosis of PTSD was provided 
at the May 1996 VA examination.  Additionally, there is lay 
evidence of an in-service stressor, the veteran's burial 
detail (which is presumed credible for purposes of 
determining well-groundedness).  Finally, the May 1996 VA 
examination report provides evidence of a nexus between his 
current diagnosis of PTSD and the alleged in-service 
stressor.  Thus, the Board finds that the evidence is 
sufficient to well ground the veteran's claim for entitlement 
to service connection for PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

As the evidence does not show, and the veteran has not 
alleged, that he engaged in combat with the enemy and his 
claimed stressors are related to such combat, there must be 
credible supporting evidence that the claimed in-service 
stressors occurred in order to support the diagnosis of PTSD.  
The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran has recounted several stressors that occurred 
while he was on a six-month "burial detail" in 1976 while 
assigned to Fort Bliss, Texas.  He stated that his duties 
included going to the funeral parlor for the service and 
carrying the casket after the service, as well as serving on 
the honor guard that fired the 21 gun salute.  He was also 
responsible for loading bodies out of the hearse.  In a 
November 1999 letter to his attorney, the veteran also 
indicated that he received disciplinary action during the 
same time period he was assigned to this detail that resulted 
in his demotion in June 1976.  The veteran's service 
personnel records now on file do not reflect any "burial 
detail"; however, the RO has not attempted to obtain his 
complete personnel records to include any records of 
nonjudicial punishment or other disciplinary actions.  
Furthermore, the RO has not submitted the information 
provided by the veteran to the U.S. Armed Forces Service 
Center for the Research of Unit Records (USASCRUR) for 
corroboration.  

In addition, the Board notes that the veteran has submitted a 
photocopy of a letter to his parents, allegedly written in 
August 1976.  In a written statement dated March 2000, the 
veteran's father indicated that the original letter was found 
in 1997.  The Board believes that the original August 1976 
letter, together with its mailing envelope showing an 
official post mark, should be submitted for the purpose of 
validating the photocopy of record.

In view of the above, the case is remanded for the following:

1.  The National Personnel Records Center 
(NPRC) should be asked to provide any 
additional service personnel records 
showing the veteran's units of assignment 
and his principal duties while at Fort 
Bliss, Texas.  These should include, but 
are not limited to the veteran's 
performance reports.  NPRC should also be 
specifically asked to search for any 
documentation of disciplinary action, to 
include both courts-martial and 
nonjudicial punishment, taken while 
stationed at Fort Bliss, Texas.

2.  The RO should request that the 
veteran furnish the original August 1976 
letter sent to his parents with the 
mailing envelope showing an official post 
mark, for the purpose of validating the 
current photocopy of record.

3.  Thereafter, the RO should send a copy 
of the veteran's complete service 
personnel records, including his 201 file 
and DD Form 214, along with his stressor 
information, and a copy of this remand 
and all associated documents to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150- 3197.  USASCRUR should be 
requested to provide any information that 
might corroborate the veteran's 
participation on the "burial detail" 
while stationed at Fort Bliss, Texas, in 
1976.  The response, negative or 
positive, should be associated with the 
claims file.  The RO should, as 
indicated, undertake follow-up through 
appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).

4.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).  All credibility issues related to 
this matter should be addressed at that 
time.

5.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate. The RO should then review 
the case and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
to include any additionally received 
evidence; a full cite of the applicable 
legal provisions; and detailed reasons 
and bases for the decision.  The veteran 
and his representative should then be 
afforded the applicable time period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals





 



